United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
STATION, Norfolk, VA, Employer
__________________________________________
Appearances:
Laura A. O’Reilly, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-1933
Issued: November 7, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On February 21, 2014 appellant, through his attorney, filed a timely appeal from a
September 11, 2013 decision of the Office of Workers’ Compensation Programs (OWCP)
denying his request for reconsideration. The Board assigned Docket No. 14-1933.
On February 1, 2012 appellant, then a 43-year-old electrician, filed a traumatic injury
claim alleging that he sustained traumatic stress and anxiety attacks which caused his pain levels
to skyrocket as a result of being verbally abused by a supervisor on January 25, 2012.
In a May 17, 2013 decision, OWCP denied appellant’s claim. It found that the evidence
was insufficient to establish that the claimed incident occurred as alleged.
By letter dated June 26, 2013, appellant, through his attorney, requested reconsideration.
Counsel contended that the evidence submitted was sufficient to establish that the January 25,
2012 incident occurred as alleged and that his emotional condition and resultant disability for
work were caused by the alleged work incident. She detailed the facts and circumstances
surrounding the alleged employment incident, as well as the medical evidence and explained
why appellant had established his claim.

In a September 11, 2013 decision, OWCP denied appellant’s request for reconsideration
without a review of the merits, finding that he neither raised substantive legal questions nor
included new and relevant evidence.
The Board has duly considered the matter and finds that this case is not in posture for
decision. Section 8124(a) of the Federal Employees’ Compensation Act provides that OWCP
shall determine and make a finding of fact and make an award for or against payment of
compensation.1 Its regulations also state that the decision shall contain findings of fact and a
statement of reasons.2 The reasoning behind OWCP’s evaluation should be clear enough for the
reader to understand the precise defect of the claim and the kind of evidence which would
overcome it.3
In its September 11, 2013 decision, OWCP did not discharge its responsibility to provide
appellant a statement explaining the disposition so that he could understand the basis for the
decision as well as the precise defect and the evidence needed to overcome the denial of his
claim. The Board notes that it did not provide any discussion of the arguments appellant
submitted in support of his reconsideration request.
Accordingly, the case must be returned to OWCP for a proper decision which includes
findings of fact and a clear and precise statement regarding appellant’s request for
reconsideration on the denial of his claim for an emotional condition or why he is not entitled to
further reconsideration. Following this and such further development as OWCP deems
necessary, it shall issue an appropriate decision.

1

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

2

20 C.F.R. § 10.126. See also O.R., 59 ECAB 432 (2008); Teresa A. Ripley, 56 ECAB 528 (2005); M.L., Docket
No. 09-956 (issued April 15, 2010).
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (c) (February 2013).

2

IT IS HEREBY ORDERED THAT the September 11, 2013 decision of the Office of
Workers’ Compensation Programs’ decision is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: November 7, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

